DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  It is noted that documents mentioned in paragraphs [0047-0049] in the published application, are not cited on the IDS form.

Drawings
The drawings are objected to because the drawings appear to be informal, copies of photographs and blurry.  Please provide better quality drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is believed that the corrugations is perpendicular to the rule lines, not align with the rule lines as shown in the drawings.
In claim 2, it is unclear about the meaning of “corrugation size”.
In claim 4, it is believed that the energy absorbers are being stacked, not the corrugated layers.
In claims 5 and 6, it is believed that the corrugations “are bonded on”.  It is unclear what structures is “are made on”.  
In claims 5 and 6, should “corrugations” be “the corrugations”?
In claims 5 and 6, is “a flat liner sheet” the same as the “2 dimensional surface”?
In claim 13, it is unclear about the structures of the corrugated curved crease energy absorber.  As shown in the drawings, cutting and folding are performed on the flat liner sheet in order to create a 3-dimensional structure.  The corrugated is bonded to the flat liner.  
In claim 14, it is believed that the offset is an offset from the axis that goes through the center of the semi-circular section.  According to figure 1, x is still within the semi-circular region defines by R.
In claim 16, it is believed that the energy absorbers are being stacked, not the corrugated layers.
In claim 17, are “a set of curved crease curves” the same as “a set of fold lines”?
In claim 19, it is believed that the offset is an offset from the axis that goes through the center of the semi-circular section.  According to figure 1, x is still within the semi-circular region defines by R.
In claim 20, it is believed that the energy absorbers are being stacked, not the corrugated layers.
In general, the claim language is confusing between an energy absorber as an assembly and a corrugated layer.  It is further confusing about the surfaces and the flat liner; the foldcore, the rule lines and the 2 dimension cuts, because it is 
Due to the indefiniteness mentioned above, the claims are being treated as best as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (2019/0241342) in view of Rapp (2,963,128).
Re: claim 1, Kling shows a method of producing a corrugated curved crease energy absorber, as in the present invention in figures 4A, 4B and 8, comprising: 
generating a set of rule lines on a 2-dimensional surface, said rule lines parallel to one-another on said 2-dimensional surface, see figure 4A; 
making a set of 2 dimensional cuts in the corrugated layer designed to produce a desired 3-dimensional foldcore: 
folding the foldcore along the rule lines to produce a 3-dimensional energy absorbing structure, see figure 4B.
Kling does not show a corrugated layer.  Rapp is cited to teach the concept of strengthening a shock absorber by providing corrugations 80 in the walls 76, 78 of the 
Re: claim 2, Rapp teaches that a design parameter of the curved crease energy absorber is corrugation size of the corrugated layer.
Re: claim 3, Kling shows the following are design parameters of the curved crease energy absorber: curved crease wavelength, curved crease amplitude, curved crease shape, leg length, fold angle and material thickness, see figures 4A and 4B.
Re: claim 4, Kling shows stacking multiple corrugated layers to increase thickness without increasing length, see figure 8.
Re: claims 5 and 6, Rapp teaches corrugations are made on one side or both sides of a flat liner sheet.
Re: claim 7, Kling shows the foldcore is determined by a differential equation.
Re: claim 8, Kling shows the foldcore is a cylindrical-shell foldcore.
Re: claim 9, Kling shows the cylindrical-shell foldcore is determined by a differential equation.
Re: claim 10, the claimed equation is considered to be a routine engineering practice in order to generate the curved crease.
Re: claims 11 and 12, Kling shows the curved crease energy absorber is cardboard.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kling (2019/0241342).
Re: claim 13, Kling shows a method of producing a corrugated curved crease energy absorber, as in the present invention, comprising: 
generating a curve crease foldcore by solving a differential equation containing parameters of at least a 2-dimensional space curve and a fold angle, see figures 4A and 4B; 
making a set of 2-dimensional cuts in a corrugated layer according to the space curve to produce a cut corrugated layer: 
folding the cut corrugated layer to the fold angle along a set of predetermined fold lines to produce a 3-dimensional structure, see figure 4B.  Please note that the unit as shown in figures 4A and 4B of Kling are considered to be corrugated 3 dimensional structure of an energy absorber.
Re: claim 14, Kling shows in figure 4A that the differential equation includes a radius of a semi- circular section and an offset from that section. Figure 4A shows the continuous offset semi-circular sections the same as Applicant’s.

Re: claim 17, Kling shows a 3-dimensional corrugated curved crease energy absorber, as in the present invention, comprising:
at least one layer of corrugated material cut along a set of curved crease curves and folded to a predetermined fold angle about a set of fold lines, see figures 4A and 4B.
Re: claim 18, Kling shows the set of curved crease curves are derived from a differential equation.
Re: claim 19, Kling shows the differential equation relates a space curve to an offset from a semi-circular section.  Figure 4A shows the continuous offset semi-circular sections the same as Applicant’s.
Re: claim 20, Kling shows 2 layers of corrugated material, see figure 8.
Re: claim 21, Kling shows the curved crease energy absorber is made from paper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kling (2019/0241342).
Re: claim 15, the claimed equation is considered to be a routine engineering practice in order to generate the curved crease; and would have been obvious to one of ordinary skill in the art to have derived a differential equation in order to determine the shape of the curved crease and to include the equation in the method of Kling to produce the energy absorber repeatedly and precisely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li, Ichikawa, Gewiss (2 documents), and Morris are cited for other energy absorbers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657